February 17, 1989




Sam A. Nixon, M.D.           Opinion No.   JM-1018
Chairman
State Rural Medical          Re: Validity of a rider trans-
   Education Board           ferring duties   from the State
P. 0. Box 12663              Rural Medical Education   Board
Austin, Texas 78711          to the Coordinating Board
                             (RQ-1612)

Dear Dr. Nixon:

     The legislature  created the Texas Medical Education
Board pursuant to article III, section 50a, of the Texas
Constitution.  That article provides:

        The Legislature shall create a State Medical
        Education Board to be composed of not more
        than six   (6) members whose qualifications,
        duties and terms of office shall be pre-
        scribed by la'w. The Legislature shall also
        establish a State Medical Education Fund and
        make adequate appropriations  therefor to be
        used by the State Medical Education Board t0
        provide grants,    loans or scholarships    to
        students desiring to study medicine        and
        agreeing to practice   in the rural areas of
        this State, upon such terms and conditions as
        shall be prescribed by law. The term    'rur.al
        areas' as used in this Section      shall be
        defined by law.

Tex. Const. art. III, 5 50a. The enabling legislation     for
this amendment may be found in article 4498c, V.T.C.S.

     You note that a rider in the General Appropriations Act
for the 1988-89 Biennium states that it "is the intent of
the Legislature that the operations and responsibilities  of
the State Rural Medical Education Board be transferred    to
the Coordinating   Board,   Texas College and     University
System." General Appropriations Act, Acts 1987, 70th Leg.,
2d C.S., ch. 78, art. III, at 725.




                              p,. 5254
Dr. Sam A. Nixon - Page   2   (JM-1018)




     You relate that the Rural Medical Education Board

        has declined to enter into     an interagency
        contract with the Coordinating Board and has
        instead continued    operations    in   unused
        space in an existing state office building.
        The . . . Acting Director has been serving
        without pay since September 1, 1988, and has
        been relying on the unpaid assistance of his
        wife, in order to keep the affairs of the
        Board current.    Both    persons have    been
        properly appointed.    Necessary  expenditures
        are being made from the appropriate     budget
        line items and no debt is being incurred.

In light of these circumstances, you ask two questions:

            (1) Whether rider No. 3 [to the appro-
        priation   for the Rural Medical    Education
        Board in the General Appropriations Act]    is
        valid, given that it appears to be general
        legislation contained  in an appropriations
        act in violation    of the unity-of-subject
        clause of article III, section 35 of the
        Texas Constitution, and given that it may be
        a de facto termination by the Legislature  of
        an agency created by the Texas Constitution:
        and

            (2) Whether the unpaid         service of the
        duly appointed employees of        the Board is in
        violation of any law.

     Article III, section 35, of the Texas Constitution pro-
hibits the enactment of general legislation      in a general
appropriations act.   Noore v. Shenoard,     192 S.W.Zd    559,
561-62 (Tex. 1946). A rider to a general        appropriations
bill may only "detail, limit, or restrict the use of funds."
Attorney General  Opinions MW-585     (1982); WW-389    (1981);
RW-51 (1979); V-1254, V-1253. (1951).

     In our opinion, the rider at issue here is unconstitu-
tional.   It does not appropriate funds, nor does it detail,
limit, or restrict the use of funds appropriated   elsewhere.
Rather it is a general directive      in derogation    of the
constitutional   and, statutory   directive  concerning   the
affairs of the Rural Medical Education Board. Because the
rider constitutes general   legislation, it is violative   of
article III, section 35, of the Texas Constitution,       and




                                 p. 5255
Dr. Sam A. Nixon - Page 3   (JM-1018)




hence, void and of no effect. $i,g~Attorney General   Opinion
MW-585 (1982) (rider on cooperation between Board of Barber
Examiners  and Cosmetology   Commission).   As an     invalid
provision, it cannot require the Rural Medical      Education
Board to take any action, either to enter into an inter-
agency contract with the Coordinating Board or to make an
effort to do so.1

     State law forbids state agencies to accept donations of
money and property because expenditures may be made only
pursuant to authorization by the legislature.   Tex. Const.
art. III, 5 44.    See aeneralu Attorney    General Opinion
JM-459 (1986) and the cases cited therein. The acceptance
of voluntary services does not involve the expenditure    of
state funds.2 The absence of a specific authorization     to
accept the donation of services hence is of no consequence.
&S Attorney General Opinion H-1318 (1978).

     The board is authorized to employ a director and other
employees only "within the limits of funds made available
for such purposes."  $8.8 V.T.C.S.  art. 4498c, § 5(f).  The
board thus in no case can bind the state to pay more than
the funds available during the time the appointments are in
effect. &S    pickle v. Ej,l&y     44 S.W. 480 (Tex. 1898).
Accordingly, if the Rural Medic;1 Education Board continues
to accept the services of the employees which         it has
appointed, then the employees, or their heirs and legatees,
may not assert a claim against the state for the value of
their services.   S e aenerally Morrison    v. Citv of Fort
Worth, 155 S.W.2d 9:8 (Tex. 1941); see also Broom v. Tvler
Countv Commissioners Court, 560 S.W.2d 435 (Tex. Civ. App. -
Beaumont 1977, writ ref'd n.r.e.).




   1. The existence,    nature, and duties of the Rural
Medical  Education  Board are     prescribed in the  Texas
Constitution, and it is axiomatic that only a properly
ratified constitutional   amendment may alter the existing
constitutional provision.

   2.  We do not here address any issue of potential   agency
liability for the acts of volunteers.




                              P.   5256
Dr. Sam A.   Nixon - Page 4   (JM-1018)




                        SUMMARY

            The functions and duties of the Texas
       Rural Medical   Education  Board may not be
       transferred to the Coordinating Board, Texas
       College and University System, by means of a
       rider to the General Appropriations Act. Tex .
       Const. art. III, s 35.      The Rural Medical
       Education  Board may accept a donation      of
       services from employees appointed to positions
       by the board who agree to serve without
       salary.




                                   J h
                                     Very truly you


                                          k
                                     JIM     MATTOX
                                     Attorney General of Texas

MARYEELLER
First Assistant Attorney General

LOU MCCREARY
Executive Assistant Attorney General

JUDGE ZOLLIE STEAELEY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by D. R. Bustion, II
Assistant Attorney General




                                  p. 5257